                                                           1   SUSAN SAMUELS MUCK (CSB No. 126930)
                                                               smuck@fenwick.com
                                                           2   DEAN S. KRISTY (CSB No. 157646)
                                                               dkristy@fenwick.com
                                                           3   ALEXIS I. CALOZA (CSB No. 278804)
                                                               acaloza@fenwick.com
                                                           4   FENWICK & WEST LLP
                                                               555 California Street, 12th Floor
                                                           5   San Francisco, CA 94104
                                                               Telephone:     415.875.2300
                                                           6   Facsimile:     415.281.1350
                                                           7   Attorneys for Defendants Edward Fenster, Richard
                                                               Wong, Leslie Dach, Lynn Jurich, Steven Vassallo,
                                                           8   Gerald Risk, Katherine August-deWilde, Robert
                                                               Patrick Komin, Jr., Paul Winnowski, and Jameson
                                                           9   McJunkin, and Nominal Defendant Sunrun Inc.
                                                          10                                  UNITED STATES DISTRICT COURT

                                                          11                             NORTHERN DISTRICT OF CALIFORNIA

                                                          12                                     SAN FRANCISCO DIVISION
F ENWICK & W EST LLP




                                                          13
                       ATTORNEYS AT LAW
                                          SAN FRANCISCO




                                                          14   BARBARA SUE SKLAR LIVING TRUST,                    Case No.: 3:17-cv-03743-VC
                                                               Derivatively on Behalf of Nominal Defendant
                                                          15   SUNRUN INC.,                                       STIPULATION AND [PROPOSED]
                                                                                                                  ORDER REGARDING STAY AND
                                                          16                     Plaintiff,                       CONTINUING HEARING ON
                                                                                                                  MOTION FOR PRELIMINARY
                                                          17          v.                                          APPROVAL OF DERIVATIVE
                                                                                                                  SETTLEMENT
                                                          18   EDWARD FENSTER, RICHARD WONG,
                                                               LESLIE DACH, LYNN JURICH, STEVEN
                                                          19   VASSALLO, GERALD RISK, KATHERINE
                                                               AUGUST-DE WILDE AND ROBERT
                                                          20   PATRICK KOMIN, JR.,

                                                          21                     Defendants,
                                                               and
                                                          22
                                                               SUNRUN INC.,
                                                          23
                                                                                 Nominal Defendant.
                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                               STIPULATION AND [PROPOSED] ORDER RE STAY
                                                               AND CONTINUING PRELIMINARY APPROVAL
                                                               HRG.                                                                CASE NO.: 3:17-cv-03743-VC
                                                           1   LEONARD OLSEN, derivatively on behalf of               Case No.: 3:19-cv-02109-VC
                                                               SUNRUN INC.,
                                                           2
                                                                                  Plaintiff,
                                                           3
                                                                      v.
                                                           4
                                                               LYNN JURICH, BOB KOMIN, PAUL
                                                           5   WINNOWSKI, LESLIE DACH, RICHARD
                                                               WONG, STEVE VASSALLO, GERALD RISK,
                                                           6   EDWARD FENSTER, KATHERINE AUGUST-
                                                               DEWILDE, and JAMESON MCJUNKIN,
                                                           7
                                                                                  Defendants,
                                                           8
                                                                      and
                                                           9
                                                               SUNRUN INC.
                                                          10
                                                                                  Nominal Defendant.
                                                          11

                                                          12
F ENWICK & W EST LLP




                                                          13          This stipulation is entered into by and among plaintiff Barbara Sue Sklar Living Trust,
                       ATTORNEYS AT LAW
                                          SAN FRANCISCO




                                                          14   plaintiff Leonard Olsen, and defendants Edward Fenster, Richard Wong, Leslie Dach, Lynn

                                                          15   Jurich, Steven Vassallo, Gerald Risk, Katherine August-deWilde, Robert Patrick Komin, Jr., Paul

                                                          16   Winnowski, and Jameson McJunkin, and nominal defendant Sunrun Inc. (collectively,

                                                          17   “Defendants”), by and through their respective attorneys of record, pursuant to Civil Local Rules

                                                          18   6-1(a), 7-7, and 7-12, as follows:

                                                          19          WHEREAS, on June 29, 2017, plaintiff Barbara Sue Sklar Living Trust (“Sklar”) filed a

                                                          20   putative shareholder derivative action in the United Stated District Court for the Northern District

                                                          21   of California, San Francisco Division, captioned Barbara Sue Sklar Living Trust v. Fenster et al.,

                                                          22   Case No. 3:17-cv-03743-VC, (the “Sklar Action”);

                                                          23          WHEREAS, on April 5, 2018, plaintiff Leonard Olsen filed a substantially similar

                                                          24   putative shareholder derivative action in the United States District Court for the District of

                                                          25   Delaware, captioned Olsen v. Jurich et al., Case No. 1:18-cv-00516-VAC-CJB, (the “Olsen

                                                          26   Action”);

                                                          27          WHEREAS, the Olsen Action was transferred to the United States District Court for the

                                                          28   Northern District of California, San Francisco Division, Case No. 3:19-cv-02109-VC, where it

                                                               STIPULATION AND [PROPOSED] ORDER RE STAY
                                                               AND CONTINUING PRELIMINARY APPROVAL
                                                               HRG.                                              1                         CASE NO.: 3:17-cv-03743-VC
                                                           1   was related to and consolidated with the Sklar Action;
                                                           2          WHEREAS, on April 15, 2019, plaintiff Sklar filed a Notice of Motion and Motion for
                                                           3   Preliminary Approval of Derivative Settlement of the Sklar and Olsen Actions (Dkt. No. 23),
                                                           4   which noticed the hearing on the motion for May 23, 2019 at 10:00 a.m.;
                                                           5          WHEREAS, Defendants are not available to appear before the Court on May 23, 2019 at
                                                           6   10:00 am, but all parties are available to appear before the Court on June 6, 2019 at 10:00 a.m.;
                                                           7          WHEREAS, pending Court approval, the parties to the Olsen Action wish to obtain the
                                                           8   full benefits of the settlement, including reducing legal expenses and minimizing the burden on
                                                           9   the Court and the parties of continuing to litigate the Olsen Action; and
                                                          10          WHEREAS, the parties agree that staying all proceedings in the Olsen Action, except
                                                          11   those related to the settlement, is prudent and will conserve party and judicial resources.
                                                          12          THEREFORE, the parties hereby stipulate and respectfully request that:
F ENWICK & W EST LLP




                                                          13
                       ATTORNEYS AT LAW




                                                                      1.      The May 23, 2019 hearing noticed by Plaintiff for the Motion for Preliminary
                                          SAN FRANCISCO




                                                          14   Approval of Derivative Settlement shall be continued until June 6, 2019 at 10:00 a.m.
                                                          15          2.      All proceedings in the Olsen Action, except those related to the settlement, shall be
                                                          16   stayed from the date this Stipulation is approved by the Court.
                                                          17

                                                          18   Dated: May 1, 2019                                    REICH RADCLIFFE AND HOOVER LLP
                                                          19

                                                          20                                                         By:    /s/ Adam T. Hoover
                                                                                                                            Adam Todd Hoover
                                                          21
                                                                                                                     4675 MacArthur Court, Suite 550
                                                          22                                                         Newport Beach, CA 92660
                                                                                                                     Phone: (949) 975-0512
                                                          23                                                         Facsimile: (949) 975-0514
                                                                                                                     Email: adhoover@reichradcliffe.com
                                                          24
                                                                                                                     Attorneys for Plaintiff Barbara Sue Sklar
                                                          25                                                         Living Trust
                                                          26

                                                          27

                                                          28

                                                               STIPULATION AND [PROPOSED] ORDER RE STAY
                                                               AND CONTINUING PRELIMINARY APPROVAL
                                                               HRG.                                              2                         CASE NO.: 3:17-cv-03743-VC
                                                           1
                                                               Dated: May 1, 2019                                     BRAGAR EAGEL & SQUIRE, P.C.
                                                           2

                                                           3
                                                                                                                      By:       /s/ Melissa A. Fortunato
                                                           4                                                                    Melissa A. Fortunato
                                                           5                                                          101 California Street, Suite 2710
                                                                                                                      San Francisco, CA 94111
                                                           6                                                          Telephone:     (415) 365-7149
                                                                                                                      Email:         fortunato@bespc.com
                                                           7
                                                                                                                      Attorneys for Plaintiff Leonard Olsen
                                                           8

                                                           9   Dated: May 1, 2019                                     FENWICK & WEST LLP

                                                          10

                                                          11                                                          By:       /s/ Susan S. Muck
                                                                                                                                Susan S. Muck
                                                          12
                                                                                                                      555 California Street, 12th Floor
F ENWICK & W EST LLP




                                                          13
                       ATTORNEYS AT LAW




                                                                                                                      San Francisco, CA 94104
                                          SAN FRANCISCO




                                                                                                                      Telephone: (415) 875-2300
                                                          14                                                          Fax: (415) 281-1350
                                                                                                                      Email: smuck@fenwick.com
                                                          15
                                                                                                                      Attorneys for Defendants Edward Fenster,
                                                          16                                                          Richard Wong, Leslie Dach, Lynn Jurich,
                                                                                                                      Steven Vassallo, Gerald Risk, Katherine
                                                          17                                                          August-deWilde, Robert Patrick Komin, Jr.,
                                                                                                                      Paul Winnowski, and Jameson McJunkin, and
                                                          18                                                          Nominal Defendant Sunrun Inc.
                                                          19
                                                                                                            *     *         *
                                                          20
                                                                       Pursuant to Civil Local Rule 5-1(i)(3), all signatories concur in the filing of this
                                                          21
                                                               stipulation.
                                                          22

                                                          23   Dated: May 1, 2019

                                                          24                                                                    /s/ Susan S. Muck
                                                                                                                                   Susan S. Muck
                                                          25

                                                          26

                                                          27

                                                          28

                                                               STIPULATION AND [PROPOSED] ORDER RE STAY
                                                               AND CONTINUING PRELIMINARY APPROVAL
                                                               HRG.                                               3                            CASE NO.: 3:17-cv-03743-VC
                                                           1                                           *    *    *
                                                                                                    [PROPOSED] ORDER
                                                           2
                                                                        Pursuant to the foregoing stipulation, IT IS HEREBY ORDERED that:
                                                           3
                                                                        1.    The May 23, 2019 hearing noticed by plaintiff Sklar for the Motion for
                                                           4
                                                                              Preliminary Approval of Derivative Settlement is continued until June 6, 2019 at
                                                           5
                                                                              10:00 a.m.
                                                           6
                                                                        2.    All proceedings in the Olsen Action, except those related to the settlement, are
                                                           7
                                                                              stayed.
                                                           8

                                                           9
                                                               Dated:
                                                          10
                                                                                                                    Hon. Vince Chhabria
                                                          11                                                        United States District Judge
                                                          12
F ENWICK & W EST LLP




                                                          13
                       ATTORNEYS AT LAW
                                          SAN FRANCISCO




                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                               STIPULATION AND [PROPOSED] ORDER RE STAY
                                                               AND CONTINUING PRELIMINARY APPROVAL
                                                               HRG.                                             4                        CASE NO.: 3:17-cv-03743-VC
